In the

     United States Court of Appeals
                    For the Seventh Circuit
                        ____________________ 
No. 17‐2270 
ABDULLAH ENNIN, 
                                                          Plaintiff‐Appellant, 

                                      v. 

CNH INDUSTRIAL AMERICA, LLC, 
                                                      Defendant‐Appellee. 
                        ____________________ 

           Appeal from the United States District Court for the 
           Southern District of Indiana, Indianapolis Division. 
             No. 1:15‐cv‐01359 — Richard L. Young, Judge. 
                        ____________________ 

 ARGUED NOVEMBER 30, 2017 — DECIDED DECEMBER 27, 2017 
               ____________________ 

   Before EASTERBROOK and MANION, Circuit Judges, and LEE, 
District Judge.* 
      MANION,  Circuit  Judge.  Abdullah  Ennin  appeals  from  a 
judgment in favor of his employer in this discrimination case. 
He claims that CNH Industrial America terminated his em‐
ployment because of his race and national origin, disability, 
                                                 
    * The Honorable John Z. Lee of the United States District Court for the 

Northern District of Illinois, sitting by designation. 
2                                                      No. 17‐2270 

and  decision  to  take  leave  under  the  Family  and  Medical 
Leave Act of 1993. He also alleges that CNH interfered with 
his  rights  under  the  FMLA,  conspired  to  violate  his  federal 
rights under 42 U.S.C. §§ 1985 & 1986, and engaged in negli‐
gent supervision in violation of Indiana law.  
     We  agree with the district court in all respects. First,  we 
conclude that by not filing a surreply brief in the district court, 
Ennin waived the admissibility of certain evidence that CNH 
attacked as inadmissible. Ennin had introduced the evidence 
in  an  attempt  to  show  that  CNH  terminated  him  on  a  later 
date than it claimed, that is, after it knew that Ennin had been 
disabled  and  taken  FMLA  leave.  Without  the  evidence,  the 
record is undisputed that CNH terminated Ennin’s employ‐
ment before it had knowledge of the alleged disability or his 
FMLA leave. Second, nothing in the record supports Ennin’s 
argument that CNH’s stated reasons for terminating his em‐
ployment were pretext for any sort of discrimination. Third, 
CNH did not interfere with Ennin’s right to take FMLA leave. 
And  finally,  Ennin’s  federal  conspiracy  and  state  law  negli‐
gent‐supervision claims necessarily fail because they are de‐
rivative of underlying violations of federally protected rights. 
Without  any  underlying  violations,  Ennin  cannot  sustain 
these claims. Therefore, we affirm the judgment below. 
                           I. Background 
   Ennin, who was born in Ghana and is a naturalized Amer‐
ican citizen, began working for CNH Industrial America on 
January  3,  2012.  CNH  “designs,  produces  and  sells  agricul‐
tural  and  construction  equipment,  trucks,  commercial  vehi‐
No. 17‐2270                                                          3

cles, buses and specialty vehicles, in addition to a broad port‐
folio of powertrain applications.”1 Ennin was the “Export Sec‐
ond Shift Operations Supervisor” and had dozens of hourly 
workers reporting to him. He reported to Export Operations 
Manager Michael Lewis, who in turn reported to Stephen Lin‐
coln. Ennin was the only black supervisor at his facility in Leb‐
anon, Indiana. 
   After working at CNH with no incident for more than two 
years,  Ennin  received  a  written  warning  for  misconduct  in 
May  2014.  He  had  gotten  into  a  verbal  altercation  with  an‐
other  supervisor  over  the  volume  of  a  radio  playing  in  the 
break room. According to the warning, Ennin’s inappropriate 
behavior was witnessed by two of his own hourly employees. 
Ennin  was warned that  his  behavior was not acceptable be‐
cause, as a supervisor, he had to set a better example for his 
subordinates. Both Ennin and Lewis signed the written warn‐
ing. 
    Ennin ran into more trouble a few months later. He was on 
his way to work on November 17, 2014, when his car broke 
down. At 1:43 PM, 17 minutes before his shift was to begin, 
Ennin  notified  Lewis  that  he  would  be  late  to  work.  Ennin 
then  called  his  hourly  employee  Gonzalo  Chavez—the  lead 
hourly employee on his shift—to ask for help. Chavez had al‐
ready  clocked  in,  but  he  left  CNH’s  facility  at  2:00  PM  and 
went to help Ennin. It turned out that Ennin’s car had run out 
of gas, so Chavez brought Ennin some gas and then both re‐
turned to CNH at 2:46 PM. Upon their arrival, Ennin permit‐
ted Chavez to follow him through the supervisor’s entrance 

                                                 
     1 CNH  Industrial,  Homepage,  http://cnhindustrial.com/en‐
us/Pages/homepage.aspx (last visited December 20, 2017). 
4                                                       No. 17‐2270 

after  Ennin  had  swiped  his  badge,  in  violation  of  company 
policy. And to top it off, Ennin neglected to adjust Chavez’s 
time  sheet  in  CNH’s  timekeeping  system  to  reflect  that 
Chavez  had  been  off  the  premises  for  46  minutes  while 
clocked in. 
    Once the events of November 17 were reported to Human 
Resources,  Ennin  was  called  in  for  a  November  19  meeting 
with  Lewis,  Lincoln,  and  HR  manager  Stacy  Darlin.  They 
asked Ennin why he had permitted Chavez to enter the facil‐
ity  without  swiping  his  own  badge;  Ennin  responded  that 
everyone does it and he had done it many times previously 
without being reprimanded. With respect to the timesheet is‐
sue, Ennin claimed that he didn’t know Chavez was at work 
when he called, but Chavez had already told HR that he did 
tell Ennin he had already clocked in. In the end Lewis, Lin‐
coln, and Darlin told Ennin that his actions were unaccepta‐
ble,  but  didn’t  inform  him  of  a  final  decision.  Nevertheless, 
Ennin  thought  after  the  meeting  that  he  was  certain  to  be 
fired.  
     Darlin,  Lewis,  and  Lincoln  say  they  met  separately 
shortly after their November 19 meeting with Ennin and de‐
termined  that  Ennin  should  be  fired  for  his  multiple  viola‐
tions of company policy. According to them, they decided to 
let Ennin know the next day. But later in the afternoon on No‐
vember 19, Ennin texted Lewis and asked to go home because 
his hemorrhoids were acting up. Lewis agreed. But Ennin did 
not come to work on November 20. Instead, he called his doc‐
tor and scheduled a previously planned hemorrhoidectomy 
for  November  21.  Ennin  requested  and  received  leave  from 
CNH’s third‐party administrator, Prudential, and said that he 
would return to work by January 1. 
No. 17‐2270                                                         5

     On  November  20,  Darlin  received  notice  that  Ennin  had 
requested  leave  and  would  not  be  at  work  that  day,  so  she 
could not inform him of his termination at work. Ennin then 
had his surgery, a minor procedure which allowed him to re‐
turn  home  the  same  day.  On  December  1,  while  Ennin  was 
still  on  leave,  Darlin  learned  that  Prudential  had  approved 
Ennin  for  short‐term  disability  benefits  from  November  19 
through December 14. That same day, she sent a letter to En‐
nin  informing  him  that  his  employment  had  been  termi‐
nated.2 The letter indicated that the decision was made on No‐
vember 19 and stated that Ennin was fired because of the No‐
vember 17 incident with Chavez and Ennin’s subsequent re‐
fusal to take responsibility for his actions.  
    Ennin sued CNH, arguing that he was fired because of his 
race, national origin, disability (related to the hemorrhoidec‐
tomy), and decision to take FMLA leave. On summary judg‐
ment,  Ennin  attempted  to  introduce  evidence  to  show  that 
CNH did not decide to terminate his employment until De‐
cember 1. Establishing that later termination date would have 
allowed Ennin to argue that the decision‐makers knew when 
they fired him that he had had surgery and that he had taken 
FMLA leave. However, CNH argued in its reply brief that En‐
nin’s evidence was hearsay and unauthenticated. Ennin never 
filed a surreply brief, even though the local rules of the South‐
ern District of Indiana permitted him to do so as of right to 
respond  to  evidentiary  objections.  As  a  result,  the  district 




                                                 
     2 Although Ennin was terminated on December 1, CNH allowed him 

to receive his short‐term disability benefits until December 14. 
6                                                       No. 17‐2270 

court held Ennin had waived his evidentiary arguments, ex‐
cluded the evidence, and then granted summary judgment to 
CNH based on the rest of the record. Ennin timely appealed. 
                              II. Analysis 
     A. Exclusion of Ennin’s Proffered Evidence 
    As a threshold matter, we must resolve the dispute over 
Ennin’s proffered evidence. Ennin claims that the evidence he 
submitted—particularly emails and texts involving the deci‐
sion‐makers at CNH—proves that CNH did not make its de‐
cision to fire him until December 1. If we were to consider the 
evidence and agree that it creates a genuine issue of fact, that 
would at least somewhat bolster Ennin’s disability discrimi‐
nation  and  FMLA  retaliation  claims.  So  we  must  determine 
whether the district court properly excluded the evidence. 
    The district court treated CNH’s evidentiary objections as 
unopposed because Ennin failed to file a surreply brief to re‐
spond to them. Failure to respond to an argument generally 
results  in  waiver,  and  failure  to  present  an  argument  to  the 
district court usually means we will not address it on appeal. 
Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (fail‐
ure to respond in the district  court);  Allen v.  City of  Chicago, 
865 F.3d 936, 943 (7th Cir. 2017) (arguments presented for the 
first time on appeal are waived).  Nevertheless, we have held 
that “a party need not seek leave to file a sur‐reply in order to 
preserve  an  argument  for  purposes  of  appeal,”  Costello  v. 
Grundon, 651 F.3d 614, 635 (7th Cir. 2011). The question here, 
which we have not yet answered, is whether a party must file 
a surreply to preserve an argument when such a brief is per‐
mitted as of right by the district court’s local rules.  
No. 17‐2270                                                           7

    In the context of evidentiary objections necessarily made 
for the first time in a reply brief, this quandary is not uncom‐
mon. In Smith v. Bray, 681 F.3d 888, 902 (7th Cir. 2012), over‐
ruled on other grounds by Ortiz v. Werner Enters., Inc., 834 F.3d 
760 (7th Cir. 2016), we explained that the issue can “arise in 
the summary judgment procedure when the moving party as‐
serts in her reply brief that the opposing party is relying on 
inadmissible evidence.” Since “the proponent of the evidence 
ordinarily need not make an argument in anticipation of an 
objection that may never be made[,]” a surreply brief would 
be,  absent  the  rare  oral  argument,  the  non‐moving  party’s 
only opportunity to respond to such objections. Id. at 902–03. 
But surreply briefs are rare and discouraged in most districts. 
See id. at 903. So in Smith, we permitted the non‐moving party 
to raise arguments in support of the evidence for the first time 
on appeal. Id. We concluded that where “the appellant did not 
have a meaningful opportunity to be heard on the evidentiary 
issue in the district court, it would not be fair to refuse to con‐
sider his arguments presented for the first time on appeal.” Id. 
    Smith  is  best  understood  as  having  followed  the  rule  of 
Costello that a party need not seek leave of court to file a sur‐
reply just to preserve an issue for appeal. After all, Smith came 
to  us  from  the  Northern  District  of  Illinois,  where  the  local 
rules say nothing about surreply briefs. But this case is from 
the Southern District of Indiana, which expressly permits sur‐
reply briefs to be filed as of right in this situation—to respond 
to evidentiary objections made in a reply brief. Id. (citing S.D. 
Ind. L.R. 56‐1(d)). So, unlike the non‐movant in Smith, Ennin 
did  have  “a  meaningful opportunity to be  heard on the  evi‐
dentiary issue in the district court.” He just chose not to take 
advantage of it. That is the very essence of waiver. 
8                                                             No. 17‐2270 

    This is true even though parties are not required to file sur‐
reply briefs. A party need not file a reply brief either, but that 
would  not  excuse  him  from  his  obligation  to  respond  to  an 
argument made in an opposition brief. For example, suppose 
that, rather than objecting to Ennin’s evidence, CNH failed to 
file  a  reply  brief  (or  did  file  a  brief,  but  chose  to  ignore  the 
evidence). We would not then permit CNH to raise its hearsay 
and authentication objections for the first time on appeal. En‐
nin is subject to the same standard. Where a brief is permitted 
as a matter of right, a party must file it or risk waiver of any 
arguments it has neglected to raise.  
    “In an adversary system, in which by its nature judges are 
heavily dependent on the lawyers to establish the facts upon 
which decision will be based, the failure to reply to an adver‐
sary’s point can have serious consequences.” Hardy v. City Op‐
tical Inc., 39 F.3d 765, 771 (7th Cir. 1994). For Ennin, those con‐
sequences include forfeiting the use of evidence that he main‐
tains might bolster some of his claims. By not presenting his 
arguments to the district court, he let CNH’s objections to the 
evidence  stand  unopposed.  The  district  court  was  not  re‐
quired to make Ennin’s arguments for him, and we will not 
permit him to raise them for the first time on appeal. There‐
fore, we affirm the district court’s decision to exclude the evi‐
dence. 
     B. Summary Judgment Motion 
    Moving to the merits, the question on review from a grant 
of summary judgment is whether the undisputed facts in the 
record  merit  judgment  in  favor  of  CNH  on  Ennin’s  various 
claims.  We  review  the  district  court’s  legal  conclusions  de 
novo. Chicago Reg’l Council of Carpenters Pension Fund v. Schal 
Bovis, Inc., 826 F.3d 397, 402 (7th Cir. 2016). 
No. 17‐2270                                                           9

    We begin with the race and national origin discrimination 
claims. The ultimate question here “is simply whether the ev‐
idence would permit a reasonable factfinder to conclude that 
[Ennin’s  race  or  national  origin]  caused”  CNH  to  terminate 
his  employment.  Ortiz,  834  F.3d  at  765.  Because  CNH  has 
proffered legitimate, nondiscriminatory reasons for firing En‐
nin, he must produce evidence that those reasons were actu‐
ally pretext for discrimination. McKinney v. Office of Sheriff of 
Whitley  Cty.,  866  F.3d 803,  807  (7th  Cir.  2017).  “[P]retext  ‘in‐
volves more than just faulty reasoning or mistaken judgment 
on the part of the employer; it is [a] lie, specifically a phony 
reason for some action.’” Burton v. Bd. of Regents, 851 F.3d 690, 
698  (7th  Cir.  2017)  (quoting  Harden  v.  Marion  Cty.  Sheriff’s 
Dep’t, 799 F.3d 857, 864 (7th Cir. 2015)). 
    Ennin has failed to point to any admissible evidence that 
CNH  didn’t  fire  him  because  of  the  November  17  incident 
with Chavez. The record does not even raise suspicion of ra‐
cial discrimination. Although Ennin points to white employ‐
ees  whom  he  says  were  similarly  situated  to  him  and  not 
fired, the district court correctly rejected the comparators be‐
cause  they were  hourly employees  and had not been previ‐
ously disciplined. Ennin v. CNH Indus. Am., LLC, No. 1:15‐cv‐
01359, 2017 WL 2225203, at *5 n.5 (S.D. Ind. May 22, 2017). The 
second reason is particularly salient, as we recently held that 
“[a]n employee who does not have a similar disciplinary his‐
tory and performance record as the plaintiff is not similarly 
situated.” Simpson v. Franciscan All., Inc., 827 F.3d 656, 662 (7th 
Cir. 2016). Without any appropriate comparators or any other 
indicators of racial bias, Ennin is left with mere conjecture and 
speculation to support his race and national origin discrimi‐
10                                                       No. 17‐2270 

nation claims. That is not enough to survive summary judg‐
ment,  so  we  affirm  the  district  court’s  dismissal  of  these 
claims. 
    Ennin’s disability discrimination, failure to accommodate 
under the Americans with Disabilities Act, FMLA retaliation, 
and FMLA interference claims fare no better. Because we have 
affirmed  the  district  court’s  evidentiary  ruling,  the  only  ad‐
missible  evidence  establishes  that  CNH  terminated  Ennin’s 
employment on November 19. That was before he became dis‐
abled3  and  before  CNH  knew  that  he  had  requested  FMLA 
leave. That inconvenient timing (at least as far as Ennin’s case 
is concerned) makes it impossible for CNH to have fired En‐
nin because of his disability or his decision to take FMLA leave. 
Carothers v. Cty. of Cook, 808 F.3d 1140, 1147 (7th Cir. 2015) (dis‐
ability  discrimination);  Preddie  v.  Bartholomew  Consol.  Sch. 
Corp., 799 F.3d 806, 819 (7th Cir. 2015) (FMLA retaliation). It 
also destroys his failure to accommodate claim, as he doesn’t 
claim that he was disabled at all when he was fired. And En‐
nin’s  FMLA  interference  claim  fails  because  he  received  the 
FMLA leave to which he was entitled. CNH didn’t deny him 
any  rights  under  that  statute.  See  Curtis  v.  Costco  Wholesale 
Corp., 807 F.3d 215, 223 (7th Cir. 2015) (to prevail on an FMLA 
interference  claim,  an  employee  must  show  that  “[his]  em‐
ployer  denied  [him]  FMLA  benefits  to  which  he  was  enti‐
tled.”).  
  Finally,  because  we  have  concluded  that  Ennin’s  federal 
employment  rights  were  not  violated,  his  remaining  claims 

                                                 
      3 Ennin argued below that he became disabled when he had the sur‐

gery. He never argued that his hemorrhoids rendered him disabled before 
that. It follows that he was not disabled on November 19. 
No. 17‐2270                                                           11

necessarily fail. The conspiracy claims under 42 U.S.C. §§ 1985 
& 1986 are derivative of the underlying claims, so without any 
substantive violations there can be no claim under these stat‐
utes. See Indianapolis Minority Contrs. Assʹn v. Wiley, 187 F.3d 
743, 754 (7th Cir. 1999) (“[T]he absence of any underlying vi‐
olation  of  the  plaintiffs’  rights  precludes  the  possibility  of 
their succeeding on this [Section 1985(3)] conspiracy count.”); 
Grimes  v.  Smith,  776  F.2d  1359,  1363  n.4  (7th  Cir.  1985) 
(“[L]iability  under  §  1986  is  derivative  of  §  1985(3)  liability; 
without a violation of § 1985(3), there can be no violation of 
§ 1986.”). The state law negligent‐supervision claim was also 
derivative  because  Ennin  alleged  that  the  breach  of  CNH’s 
duty  was  related  to  the  deprivation  of  federally  protected 
rights. Without any deprivation of such rights, there is no vi‐
able  claim  for  negligence.  Therefore,  the  district  court  was 
correct to dismiss all these claims and grant summary judg‐
ment to CNH. 
                             III. Conclusion 
    Abdullah Ennin failed to present any admissible evidence 
to counter his employer’s legitimate, nondiscriminatory rea‐
sons for firing him. He rendered inadmissible some evidence 
that might have been helpful to him by failing to defend its 
admissibility before the district court, so we are left with noth‐
ing but speculation to support his claims. Because that is not 
enough  to  survive  summary  judgment,  we  affirm  the  judg‐
ment of the district court. 
                                                             AFFIRMED